DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/06/2020 has been entered.  Claims 1-7 have been amended. Claims 18-25 were previously cancelled. Accordingly, claims 1-17 are currently pending in the application.  
Applicant's amendments to claim 1 have overcome the 101 rejections previously set forth in the Office Action mailed 05/06/2020.  Applicant's amendments to claims 1 and 3-6 have overcome the 112(b) rejections previously set forth in the Office Action mailed 05/06/2020. 

Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive.
Applicant’s arguments regarding claim 2 are moot as they rely upon amended claim limitations. The rejection of claim 2 as amended may be found below.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-6, 9-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw (US 2001/0035886 - of record) in view of Werner (US 2009/0231374).
Regarding claim 2, Bradshaw teaches a method wherein a radial printing system includes an imaging system configured to receive the image source and to associate individual data of the image points with respective ones of the ink dispensement areas on the platter within a rectangular address look-up table such that the representation of the image source may be printed onto the rotating media by the head assembly and a head assembly coupled to the imaging system for outputting the representation of the image source onto the respective ink dispensement areas of the rotating media based on the rectangular address look-up table ([0014]).
Bradwshaw does not specify wherein printing a calibration drop from a nozzle being calibrated, the calibration drop being part of a pattern of drops nor printing an indicator near said calibration drop to enable said calibration drop to be detected.
However, in the same field of endeavor, aligning one or more arrays of printing elements, Werner teaches a printing method for aligning the printing of dots generated by one or more arrays of printing elements wherein a calibration test pattern is printed, a camera is positioned relative to the printed calibration test pattern and a detail of the calibration test pattern is imaged and processed, and wherein the alignment of the one or more arrays of printing elements is adjusted on the basis of a calibration value derived from processing the imaged calibration test pattern ([0015] and [0038]). 
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Bradshaw by printing a calibration test pattern comprising a pattern of dots as taught by Werner since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C). One would have been motivated in determining the performance of the printing system by comparing one or more print quality parameters with predefined specifications.
The combination does not specify printing an indicator near said calibration drop to enable said calibration drop to be detected.
However, Werner further teaches that the accuracy of the calibration procedure also depends on the quality of the printed dots (shape, size, density) ([0067]). The calibration procedure may therefore benefit from using a curable ink (indicator) for printing the calibration test pattern ([0067]). The curable ink is instantly (and at least partially) cured after landing on the receiver medium so as to fix the location of the printed dots on the receiver medium ([0067]). Often this will also keep the colorant on the surface of the receiver medium, being an advantage towards printed dot density and contrast ([0067]). The size of the printed dot should not be too small for the calscan camera to be able to digitally represent the printed dot, i.e. dot size and camera resolution should be matched ([0067]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by printing an indicator in the form of curable ink near the calibration pattern as taught by Werner since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C). One would have been motivated in order to improve the accuracy of the calibration procedure ([0067]).
Regarding claims 3-6, as applied to claim 2, Werner further teaches several calibration test patterns including:
(arc calibration pattern): the calibration procedure may include the calibration and compensation for throw distance variations; the throw distance is the perpendicular distance between the ejection point of drops from a printing element of a print head and the printing surface of a printing medium ([0054]);
(x-y alignment pattern): aligning of the print heads in x- and y-direction, relative to each other ([0047]); and
(head calibration pattern): for each row, the print heads in the row are aligned to the one row-reference print head in the row that already has been aligned during the column alignment procedure ([0049]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by using the calibration patterns as taught by Werner since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C). One would have been motivated in order to improve the accuracy of the calibration procedure ([0067]).
Regarding claims 9-10, as applied to claim 2, the combination does not specify wherein said indication is printed near the calibration drop, nor wherein the indication is printed within an outer bound, from said calibration drop, of twice a field of view of an optical device monitoring said printing nor wherein said indication is printed within a distance of 2mm from said calibration drop.
However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by placing the indicator near the calibration drop, such as within an outer bound of the calibration drop or within a distance of 2mm, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C). One would have been motivated in order to improve the accuracy of the calibration procedure ([0067]).
Regarding claim 11, as applied to claim 6, the combination does not specify wherein said indicator comprises an arrow for said first, arc, pattern, and rectangles for each of said second and third patterns.
However, 
Regarding claim 15, as applied to claim 2, Bradshaw further teaches that the raster image processor (RIP) 502 is configured to convert the image 516 into a rectangular based bitmap 518 ([0070]). The rectangular based bitmap 518 includes an array of data points that are referenced by x-y coordinates ([0070]). However, rectangular to polar block 504 provides a mechanism for converting the rectangular based bitmap 518 into a polar based bitmap to facilitate printing onto a rotating platter 201 ([0070]). The rectangular to polar block 504 also provides distortion correction for reducing distortion in the printed image ([0070]). Thus, Bradshaw teaches using image processing to find the calibration drop, wherein the image processing is capable of excluded drops outside of a predetermined boundary. Two examples of image distortion problems are discussed below in reference to FIGS. 7 and 8 (figs 7-8; [0070]). Additionally, a process for implementing the conversion function of the rectangular to polar block 504 are described below in reference to FIG. 6 (fig 6; [0070]).
Regarding claim 16, as applied to claim 2, although Bradshaw does not specify wherein the image processing is used to determine a position of a detected calibration drop within 0.01 mm, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Bradshaw since the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B).

Allowable Subject Matter
Claims 1, 7-8, 12-14, and 17 are allowed.
Regarding claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a method for calibrating print heads for a 3D printer as instantly claimed is that while the prior art Bradshaw (US 2001/0035886 - of record) in view of Werner (US 2009/0231374)  teaches that printing a first calibration pattern to form an arc pattern using one nozzle of a given printing head, printing a second calibration pattern to form an X-Y alignment pattern, and printing a third calibration pattern to form a printing head pattern, said third calibration pattern being formed by printing drops from a plurality of nozzles of a plurality 
Claims 7-8, 12-14, and 17 are allowed because the claims are dependent upon allowable independent claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 830 AM-600 PM EST (on campus Monday - Thursday; telework every other Friday).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M. NELSON/Examiner, Art Unit 1743                               

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743